TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00206-CV


Damiun Stillwell, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NO. A-05-0273-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's counsel, Rosemary Rose, has filed an unopposed motion for extension
of time to file appellant's brief.  We will grant the extension and ORDER counsel to file appellant's
brief no later than August 17, 2009.  No further extensions will be granted.
		It is ordered July 14, 2009.


Before Justices Patterson, Puryear and Pemberton